Citation Nr: 0332660	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right and left knee 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On April 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for right and left 
knee disorders during the period from 
1997 to the present.  Obtain records 
from each health care provider the 
appellant identifies.

2.  After the development requested in 
#1 has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the current nature and 
etiology of his right and left knee 
disorders.  Send the claims folder to 
the examiner for review; the examiner 
should indicate that the claims folder 
was reviewed.

The examiner must express an opinion as 
to whether any chronic knee 
disabilities found to be present were 
incurred in or aggravated by the 
veteran's active service.  In making 
this determination, the examiner should 
consider the medical records indicating 
that the veteran had right knee surgery 
during the period in-between his two 
different periods of active duty, the 
veteran's service medical records which 
show that his lower extremities were 
clinically evaluated as normal on the 
March 1981 induction examination, the 
May 1981 service medical records 
showing treatment for right knee 
problems after a twisting injury while 
marching, the June 1981 Medical Board 
findings, as well as the findings on 
the March 1982 VA medical examination.  

Following a review of the relevant 
evidence in the claims file and an 
examination of the veteran, the 
examiner is asked to opine (1) whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
left knee disability that may be 
currently present is causally related 
to his participation in the testing of 
combat boots during service; (2) 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any right knee disability that may be 
currently present is began during or is 
causally related to any incident of 
active service, to include a twisting 
right knee injury and his participation 
in the testing of combat boots; and (3) 
if it is determined that a right knee 
disability pre-existed service, the 
examiner must opine whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the pre-
existing right knee disability was 
aggravated (a permanent increase or 
worsening of the underlying condition, 
versus a temporary flare-up of 
symptoms, that was not due to the 
natural progression) during service, to 
include as a result of a twisting right 
knee injury and the veteran's 
participation in the testing of combat 
boots.  If the examiner is unable to 
provide any  requested opinion without 
resorting to speculation, it should be 
so stated.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





